United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, MOUNT
GREENWOOD POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Coby Jones, for the appellant
No Appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0275
Issued: September 17, 2015

Oral Argument August 18, 2015

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2014 appellant, through her representative, filed a timely appeal from
an October 1, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she had a pinched nerve in her back and/or
degenerative disc disease that was caused or aggravated by factors of her federal employment.
Appellant’s representative contended at oral argument that appellant, through the report
of her treating physician, provided sufficient objective medical findings for initial acceptance of
the aggravation of her preexisting degenerative conditions for her new work exposure.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 4, 2013 appellant, then a 55-year-old city carrier, filed an occupational
disease claim alleging that she began experiencing pain in her lower back while loading a truck
during the performance of her federal duties intermittently for the period December 26, 2012,
when she returned to work,2 until February 29, 2013. She explained that the pain increased
while walking and carrying a satchel weighing up to 35 pounds on her shoulder. Appellant
alleged that, by the end of the workday, her right leg and knee were weak and her feet ached.
She listed the nature of her disease as pinched nerve in the back/disc degenerative disease. The
employing establishment controverted appellant’s claim.
In a statement dated March 5, 2013, appellant indicated that she returned to work after
being off her federal duties in excess of 11 years due to a prior accepted claim, and that this
presented challenges. She alleged that she had a medical history of lumbar radiculopathy
(pinched nerve in back) which was produced in the work environment and also had degenerative
disc disease which was aggravated in the work environment. Appellant noted that during her
absence from work she worked as a substitute teacher, and during that time never experienced
any of the severe symptoms that were now revisiting her as a result of returning to work in a
physically demanding environment. She described her work activities as lifting parcels, standing
on a concrete floor, loading trucks, bending, stooping, twisting, and carry a satchel weighing up
to 35 pounds on her shoulder while walking as many as six to seven miles per day, and climbing
stairs to deliver mail. Appellant also noted that she must perform heavy lifting and bending to
load the truck.
In support of her claim, appellant submitted multiple reports by her treating Boardcertified orthopedic surgeon, Dr. Samuel J. Chmell. In a February 21, 2013 office note with
regard to a follow-up visit, Dr. Chmell described appellant’s duties after she returned to work
without restrictions as a letter carrier. He diagnosed lumbar disc derangement with
radiculopathy/pinched nerve; bilateral ankle and foot derangement; multiple tendinitis upper
extremities/carpal tunnel syndrome; cervical derangement; right knee derangement; and left
shoulder derangement.
In a March 25, 2013 letter, Dr. Chmell noted that he examined appellant on February 21,
2013 and her office visit immediately prior to that was June 28, 2012, at which point he released
her back to work with restrictions. He stated that if she had been allowed to work and act within
her restrictions and not forced to exceed her limitations and restrictions, her symptoms would be
under control and she would be able to function at the restricted level. Dr. Chmell opined that
appellant has had an aggravation of her accepted employment-related conditions and diagnoses.
2

The record reveals that appellant had filed a prior claim on April 5, 2000, assigned OWCP File No. xxxxxx487,
alleging that her employment duties of casing and pulling mail required her to stand, stoop, and twist and placed
stress on her lower back. Appellant also claimed that standing and walking on concrete resulted in the onset of a
condition starting on March 1, 1999. OWCP accepted that these work activities resulted in lumbar radiculopathy
radiating into appellant’s right leg. Appellant also filed a claim alleging that her letter carrying duties resulted in the
onset of lower extremity and lower back conditions. OWCP accepted this claim for a herniated disc at the L5-S1
level under OWCP File No. xxxxxx496. Appellant performed restricted-duty work before stopping work on
January 22, 2001. On July 17, 2013 OWCP combined these cases together with current file, OWCP File No.
xxxxxx487 serving as the master file.

2

He listed the specific activities that she had to perform that led to this aggravation as repetitive
casing of mail, repetitive bending and lifting, loading trucks, carrying a mailbag weighing up to
35 pounds on her left shoulder and walking six to seven miles per day as well as climbing stairs
and descending stairs to deliver mail. Dr. Chmell also noted that while loading a truck appellant
had to do repetitive heavy lifting and bending. He opined that excessive walking with 35 pounds
of weight injured her cervical and lumbar spine areas aggravated her underlying conditions.
Dr. Chmell stated that the duties appellant had to perform, when she returned back to work
without restrictions, as a letter carrier aggravated her underlying conditions, causing her
additional injury. He noted that his opinion was based upon a reasonable degree of medical and
orthopedic surgical certainty.
In a July 12, 2013 decision, OWCP denied appellant’s claim as it found that the medical
evidence did not demonstrate that the claimed medical condition was related to the established
employment events.
On August 9, 2013 appellant requested review of the written record by an OWCP hearing
representative. By decision dated January 24, 2014, the hearing representative affirmed the
July 12, 2013 decision.
In a June 26, 2014 report, Dr. Chmell noted that he had reviewed an OWCP hearing
representative’s decision. He reported that appellant had been referred to him by her podiatrist.
Dr. Chmell noted in his May 31, 2000 report that appellant had a nerve compression in her low
back at L5-S1 and that magnetic resonance imaging scans demonstrated a bulging disc. He
noted that his opinion as to a nerve compression was later confirmed by a computerized
tomography/myelogram performed on February 29, 2002. Dr. Chmell stated that, based on these
objective findings, his recommendation was for appellant to perform either work in the sedentary
position, limited duty, change of craft, or for her to undergo vocational rehabilitation. He noted
that following many failed attempts where appellant’s employer failed to follow his
recommendations, he had to take appellant off of work for medical reasons on January 21, 2001.
Dr. Chmell noted that appellant returned to work on December 26, 2012 and filed a claim
for an occupational disease on February 25, 2013. He opined that appellant’s condition of a
bulging disc and her preexisting condition of degenerative disc disease were impacted by her
work activities. Dr. Chmell described these work activities as repetitive movements of walking
while carrying a mail satchel and climbing and descending stairs over extended periods of time.
He noted that it was not natural to carry 25 to 35 pounds for four to eight hours a day,
particularly for an individual who weighs less than 120 pounds. Dr. Chmell explained that
appellant’s work activities of walking while carrying a mail satchel and walking up and down
stairs resulted in an increased dynamic loading on her musculoskeletal system, especially her
spinal column. He further explained that extensive walking and/or climbing stairs with this
significant weight produced shock waves generated by the heel strike and metatarsal strike as her
feet connected with the surface. Dr. Chmell pointed out that, with the added weight of the mail
satchel, the biomechanics of walking increased the intensity of shock waves which traveled
through appellant’s feet, legs, and especially her low back. Further, he pointed out that her loss
of fluid in her discs reduced the ability of her lumbar spine discs to act as shock absorbers and
left them less flexible and unable to absorb the shock from the mechanism of walking and
especially climbing stairs, and that as a result the vertebrae in her back received less cushion.

3

Dr. Chmell further noted that this repetitive activity put stress on appellant’s musculoskeletal
system and spine while carrying simultaneously aggravated her bulging disc and degenerative
disc disease. He concluded, “based upon a reasonable degree of medical and orthopedic surgical
certainty,” that appellant’s bulging and/or herniated discs “are the direct result of carrying mail
as described.” Dr. Chmell further concluded that appellant’s restrictions were permanent, and
that she needed either a permanent limited- or light-duty job or a reasonable accommodation to
return to work.
On July 10, 2014 appellant requested reconsideration.
By decision dated October 1, 2014, OWCP denied modification as it found that the
medical evidence was not sufficient to support that appellant’s employment duties intermittently
from December 26, 2012 through February 9, 2013 either resulted in a new employment injury, a
permanent aggravation of her back conditions, or materially changed the underlying condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Elaine Pendleton, 40 ECAB 1143 (1989); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Fact of Injury, Chapter 2.803.2(a) (August 2012).
5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
Under FECA, when employment factors cause an aggravation of an underlying condition,
the employee is entitled to compensation for the periods of disability related to the aggravation.8
Where the medical evidence supports an aggravation or acceleration of an underlying condition
precipitated by working conditions or injuries, such disability is compensable.9 However, the
normal progression of untreated disease cannot be stated to constitute aggravation of a condition
merely because the performance of normal work duties reveals the underlying condition.10 For
the conditions of employment to bring about an aggravation of preexisting disease, the
employment must cause acceleration of the disease or precipitate disability. When the
aggravation is temporary and leaves no permanent residuals, compensation is not payable for
periods after the aggravation ceased.11
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant intermittently engaged in repetitive employment activities
as a letter carrier from December 26, 2012 through February 19, 2013. Appellant alleged an
injury causally related to her return to her employment duties during this period of time.
However, OWCP denied appellant’s claim because it determined that appellant had not
submitted a rationalized medical report sufficient to establish a causal relationship between
appellant’s diagnosed medical condition and the activities of her federal employment from
December 26, 2012 through February 19, 2013.
The Board finds that the reports of Dr. Chmell are sufficiently rationalized to require
further development of the record. The Board notes that an employee who claims benefits under
FECA has the burden of establishing the essential elements of his or her claim. The claimant has
the burden of establishing by the weight of reliable, probative, and substantial evidence that the
condition for which compensation is sought is causally related to a specific employment incident
or to specific conditions of employment. As part of this burden, the claimant must present
rationalized medical opinion evidence based upon a complete and accurate factual and medical

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

Raymond W. Behrens, 50 ECAB 221 (1999); James L. Hearn, 29 ECAB 278 (1978).

9

A.S., Docket No. 16-614 (issued June 25, 2015).

10

Glenn C. Chasteen, 42 ECAB 493 (1991).

11

Raymond W. Behrens, supra note 8.

5

background establishing causal relationship.12 However, it is well established that proceedings
under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter. While the
claimant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence to see that justice is done.13
In the instant case, Dr. Chmell, who has been appellant’s treating Board-certified
orthopedic surgeon since May 2000, clearly described appellant’s employment duties from
December 26, 2012 through February 19, 2013. He described in specific detail how the
mechanism of walking four to eight hours a day and carrying her mail satchel, and ascending and
descending the stairs resulted in pain from her back down to her right leg, ankle and foot. These
activities, in combination with the fact that appellant weighed less than 120 pounds, put stress on
her musculoskeletal system and spine while simultaneously aggravating her underlying
conditions of bulging disc and degenerative disc disease. While appellant had only returned to
work for approximately 43 days, the medical report is sufficiently rationalized to warrant further
development of the evidence.
The Board finds that Dr. Chmell’s opinion was sufficient to establish a prima facie case
that there was a causal relationship between appellant’s medical condition and her employment
activities of December 26, 2012 through February 19, 2013.14
On remand, OWCP should submit a statement of accepted facts to a second opinion
physician in order to obtain a rationalized opinion as to whether her current condition is causally
related to factors of her federal employment from December 26, 2012 through
February 19, 2013. Following this and any other development deemed necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
suffered a pinched nerve in her back and/or degenerative disc disease that was caused or
aggravated by factors of her federal employment.

12

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
13

See Richard E. Simpson, 55 ECAB 490 (2004).

14

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: September 17, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

